Exhibit 10.31 SECOND OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT THIS SECOND OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT (this “ Reaffirmation Agreement ”) is entered into as of September 30, 2013, (the “ Second Restatement Date ”) by and among FURIEX PHARMACEUTICALS, INC. , a Delaware corporation, APBI HOLDINGS, LLC , a North Carolina limited liability company, DEVELOPMENT PARTNERS, LLC , a Delaware limited liability company, and GENUPRO, INC. , a North Carolina corporation (either individually or collectively as the context may require, the “ Borrower ”), and MIDCAP FUNDING III, LLC , a Delaware limited liability company (“ MidCap ”), in its capacity as administrative agent (the “ Agent ”) for the Lenders (as defined in the Second Amended and Restated Loan and Security Agreement). STATEMENT OF FACTS: A.The Borrower, the other Loan Parties party thereto, the Lenders party thereto (the “ 2011 Lenders ”) and MidCap executed that certain Loan and Security Agreement, dated as of August 18, 2011 (the “ 2011 Loan Agreement ”), pursuant to which the 2011 Lenders agreed to make certain extensions of credit to the Borrower thereunder. B.The Borrower, the Lenders party thereto (the “ Restatement Lenders ”) and MidCap executed that certain Amended and Restated Loan and Security Agreement, dated as of August 2, 2012 (the “ Restatement Loan Agreement ”), pursuant to which the Restatement Lenders were assigned the outstanding “Loans” and “Obligations” under and as defined in the 2011 Loan Agreement and agreed to make certain other extensions of credit to the Borrower thereunder. C.The Borrower and MidCap are parties to that certain Omnibus Amendment and Reaffirmation Agreement, dated as of August 2, 2012 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the “ Existing Reaffirmation Agreement ), pursuant to which the 2011 Loan Agreement (as amended and restated by the Restatement Loan Agreement) and the Existing Loan Documents (as defined in the Existing Reaffirmation Agreement) were reaffirmed, ratified and confirmed and certain amendments to the Existing Loan Documents (as defined in the Existing Reaffirmation Agreement) were made. D.T o evidence, secure and guarantee the payment and performance of the Obligations (as defined in the Restatement Loan Agreement), and to otherwise induce the Restatement Lenders to make loans and other extensions of credit thereunder, the Borrower executed and delivered and, in some cases reaffirmed, ratified and confirmed, all pursuant to the Existing Reaffirmation Agreement, in each case prior to the date hereof, one or more of the Loan Documents (as defined in the Restatement Loan Agreement), including, without limitation, the agreements identified in Schedule 1 attached hereto (such Loan Documents (other than the Restatement Loan Agreement) are referred to herein collectively as the “ Restatement Loan Documents ”). E.The Agent, the Lenders, the Loan Parties and the Borrower desire to enter into that certain Second Amended and Restated Loan and Security Agreement, dated as of the date hereof (as the same may be further amended, restated, refinanced, replaced or otherwise modified from time to time, the “ Second Amended and Restated Loan and Security Agreement ”), pursuant to which, among other things, the Restatement Loan Agreement shall be amended and restated in its entirety. As a condition precedent to the effectiveness of the Second Amended and Restated Loan and Security Agreement, the Borrower is required to execute and deliver this Reaffirmation Agreement. C apitalized terms used herein but not defined herein shall have the respective meanings given to such terms in the Second Amended and Restated Loan and Security Agreement. NOW, THEREFORE , in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
